Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Amendment”) is made by and
between Neutral Tandem, Inc. (the “Company”) and Rian J. Wren (the “Executive”).
This Amendment is made as of November 21, 2008.

BACKGROUND

1. The Company and Executive entered into an Employment Agreement dated
February 6, 2006, as amended by the Amendment dated January 21, 2008
(collectively, the “Agreement”).

2. The parties wish to amend the Agreement to reflect the following change.

THE AGREEMENT

The parties agree as follows:

1. Definitions. All capitalized terms not defined in this Second Amendment have
the same meanings given to those terms in the Agreement (other than the
definitions of “Change in Control” and “Good Reason,” which definitions are
amended pursuant to this Second Amendment as set forth below).

2. Section 6.2. Section 6.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

6.2 Termination Without Cause, Etc. In the event Executive’s employment
hereunder is terminated (i) by the Company without Cause, (ii) by Executive for
Good Reason (as defined below), or (iii) by the Company without Cause or by
Executive for Good Reason within six (6) months following a Change of Control
(as defined below), in each case subject to his compliance with the agreements
referred to or set forth in Section 4, (x) any unpaid base salary through the
date of termination, and any accrued vacation pay, and (y) severance pay equal
to twelve (12) months’ base salary at the salary rate in effect on the date of
termination; provided, however, that in the case of a termination pursuant to
Section 6.2(iii), such severance pay shall be equal to twenty-four (24) months’
base salary at the rate in effect on the date of termination. Subject to the
provisions of Section 7.10(b), any severance payable pursuant to this
Section 6.2 shall be paid in equal installments in accordance with the Company’s
payroll payment schedule in effect on the date Executive’s employment
terminates, provided that any such payment that would (absent this proviso) be
made less than sixty (60) days after the date Executive’s employment terminates
shall instead be paid on the sixtieth (60th) day after the date Executive’s
employment terminates. It is a condition precedent to the Company’s obligation
to make any severance payments to Executive pursuant to this Section 6.2 that
Executive executes a general release, in form and substance acceptable to the
Board, in favor of the Company, the members of the Board and its other
affiliates releasing all claims arising out of Executive’s employment and his
termination of employment, and that such release shall be executed (and no
longer subject to revocation, if applicable) within sixty (60) days following
the date Executive’s employment terminates.

3. Section 6.4(b). Section 6.4(b) of the Agreement is hereby deleted in its
entirety and replaced with the following:

(b) The term “Change of Control” of the Company shall mean any transaction or
series of related transactions whether by consolidation, merger, sale or
issuance of equity securities, or sale or transfer of all or substantially all
of the Company’s assets, or otherwise, in which any one person, or more than one
person acting as a group, (i) acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company or (ii) acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total gross fair market value equal to or more than
forty (40) percent of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions (excluding any
asset transferred to (A) shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock, (B) an entity,
fifty (50) percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty (50) percent or more
of the total value or voting power of all the outstanding stock of the Company,
or (D) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (ii)(C)
of this definition. This definition is intended to comply with the definitions
of “change in ownership” of a corporation and “change in ownership of a
substantial portion of the assets” of a corporation set forth in the Treasury
Regulations issued under section 409A(a)(2)(A)(v) of the Internal Revenue Code
and shall be interpreted in a manner consistent with such intention.



--------------------------------------------------------------------------------

4. Section 6.4(d). Section 6.4(d) of the Agreement is hereby deleted in its
entirety and replaced with the following:

(d) The term “Good Reason” shall mean, without Executive’s written consent:
(i) a material adverse change in Executive’s title or the duties assigned to
Executive or (ii) any material failure by the Company to comply with its
obligations under this Agreement, but in each such case only if Executive has
provided notice to the Company of the existence of the condition described in
clause (i) or (ii) of this definition within ninety (90) days following of the
initial existence of the condition, and the Company has not remedied such
condition within thirty (30) days after receiving such notice.

5. Section 7.10(b). Section 7.10(b) of the Agreement is amended by replacing
“Prop. Reg. § 1.409A-1(i)” with “section 1.409A-1(i) of the Treasury
Regulations” and by replacing “Prop. Reg. § 1.409A-1(h)(ii)” with “section
1.409A-1(h)(1)(ii) of the Treasury Regulations.”

6. Section References. Section titles used in this Second Amendment have no
substantive meaning and are not a part of the parties’ agreement.

7. Successors and Assigns. This Second Amendment is binding upon and inures to
the benefit of the successors and permitted assigns of the parties.

8. Entire Agreement. Except as expressly modified by this Second Amendment, the
Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Executive. This Second Amendment, including the Agreement, is the complete
agreement of the parties and supersedes any prior agreements or representations,
whether oral or written, with respect to the subject matter of this Second
Amendment.

The Company and Executive have executed this Second Amendment as of the date
first set forth above.

 

Neutral Tandem, Inc.

    Rian J. Wren

By:

 

 

    By:  

 

Name:

 

 

     

Title:

 

 

     